   Case 5:20-cv-02164-GW-KK Document 22 Filed 12/02/20 Page 1 of 1 Page ID #:134


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-2164-GW-KKx                                           Date      December 2, 2020
 Title             Western Riverside Council of Governments v. National Union Fire Insurance Company
                   of Pittsburgh, Pa., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


On November 30, 2020, Plaintiff filed a First Amended Complaint. In light of that filing, the Operative
Complaint is no longer the original complaint. As such, the Court VACATES Defendant's Motion to
Dismiss [13], filed on November 13, 2020, and set for January 11, 2021.




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
